Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 January 18, 2017

The Court of Appeals hereby passes the following order:

A17A0823. STEVE REESE v. THE STATE.

      A jury found Steve Reese guilty of enticing a child for indecent purposes and
contributing to the delinquency of a minor. Years later, Reese filed an extraordinary
motion for new trial, which the trial court denied. Reese then filed this direct appeal.
      An order denying an extraordinary motion for a new trial must be appealed by
application for discretionary appeal. See OCGA § 5-6-35 (a) (7); Balkcom v. State,
227 Ga. App. 327, 329 (489 SE2d 129) (1997). Accordingly, we lack jurisdiction
over this direct appeal, which is hereby DISMISSED.

                                        Court of Appeals of the State of Georgia
                                               Clerk’s Office, Atlanta,____________________
                                                                         01/18/2017
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                        , Clerk.